 586DECISIONSOF NATIONALLABOR RELATIONS BOARDContainerResearch Corporation and Internationalplant unit of production and maintenance employeesUnion,UnitedAutomobile,Aerospace& is appropriate.Agricultural Implement Workers of America,UAW,The Petitioner seeks to exclude and the EmployerPetitioner.Case 4-RC-8811would include the following job classifications: Mate-rialplanner, expediter, production control coordi-February 19, 1971nator,estimator,contractscoordinator,costcoordinator, materials coordinator, draftsman, blue-DECISION AND DIRECTION OF ELECTIONprint control clerk, technical clerk, and fire preven-tion employee. The Petitioner would include and theBY CHAIRMAN MILLER ANDMEMBERSBROWN ANDEmployer would exclude over-the-road truckdriversJENKINSemployed by Container Research, Inc., while the par-ties agreed to include the local driver employed at theUpon a petition duly filed under Section 9(c) of theFlextron plant.National Labor Relations Act, as amended, a hearingThe record reveals that the Employer'smanufac-was held before Hearing Officer Sarah Parker. Fol-turing operation is divided into a number of depart-lowing the hearing and pursuant to Section 102.67 ofments. The production function is directly supervisedthe National Labor Relations Board Rules and Reg-by foremen who report to the plant superintendent,ulations and Statements of Procedure, Series 8, aswho in turn is supervised by the marketing and manu-amended, by direction of the Regional Director forfacturing manager. The record indicates thatcertainRegion 4, this case was transferred to the Nationalother departments relevant herein are supervised byLabor Relations Board for decision. The Employerpersonnel who are at the samelevel inthe managerialand the Petitioner have filed briefs.hierarchy as the plant superintendent, although it isPursuant to the provisions of Section 3(b) of thenot clear to whom these othersupervisorsreport.National Labor Relations Act, as amended, the Na-They are: the chief engineer who supervises the draft-tional Labor Relations Board has delegated its powersing and engineering department, which includes thein connection with this case to a three-member panel.draftsmen, blueprint control clerk, and technicalThe Board has reviewed the Hearing Officer's rul-clerk; the chief bookkeeper who supervises the book-ings made at the hearing and finds that they are freekeeping department, to which the cost coordinatorfrom prejudicial error. They are hereby affirmed.and the materials coordinator are assigned; the ship-Upon the entire record in this case, the Boardping and receiving foreman who directs the shippingfinds:)and receiving department including the two over-the-1.The Employer, which is comprised of Containerroad truckdrivers; and the contractsadministratorResearch Corporation and its "sister" corporation,who directs the contracts department which includesFlextron Industries, Inc.,' is engaged in commercethe contracts coordinators. The general office area ofwithin the meaning of the Act, and it will effectuatethe plant is set off from the productionareaby a wall,the policies of the Act to assert jurisdiction herein.and each of the above departments described herein2. The labor organization involved claims to repre-is assigned separate working spacein the general of-sent certain employees of the Employer.fice area.3.A question affecting commerce exists concerningThematerial planners,who are under theimmediatethe representation of certain employees of the Em-supervision of the plant superintendent, scheduleployer within the meaning of Section 9(c)(1) and Sec-production and the flow and utilization of materials.tion 2(6) and (7) of the Act.Their duties specifically require that they check raw4.Container Research Corporation is a Delawarematerial availability in the raw materialstorage areas,corporation engaged in the production of specialtywrite up requisitions for procurement, check with re-containers primarily for the helicopter and relatedceiving personnel to determine material received,industries. The plants of Flextron, Inc., and Containermeet with inspection personnel,and issueshop ordersResearch Corporation are located on the latter's prop-to plant production personnel. In addition they main-erty in Glen Riddle, Pennsylvania, approximately 100tain production and inventory control records. Thefeet apart. It is undisputed that the two plants carrymaterial planner's function requires contact withon an intergrated manufacturing operation. The par-production and maintenance, inspection, storeroom,tieshave stipulated and the record reveals that a two-drafting, and shipping and receiving personnel. Mate-rial planners are salaried and receive the same fringeThe'Petitioner's request for oral argument is hereby denied as the briefsbenefits and earnings comparable to other productionand the entire recordadequatelypresent the issues and the positionsof theand maintenance employees in addition to being sub-parties.ject to the same supervision. In view of the foregoing2The parties stipulated and the record reveals that these companiesconsti-tute a single employerfacts we find that the material planners are plant cleri-188 NLRB No. 89 CONTAINER RESEARCH CORPORATION587cal employees and their interests lie with those of theproduction and maintenance employees. We shalltherefore include them in the unit.'Theexpeditersare salaried employees who spendapproximately 95 percent of their time on the shopfloor where they verifymaterialson hand, maintainproduction records, and deliver materials. Their pri-mary function is to ascertain that the movement ofparts and other materials conforms to the schedulesworked out by the material planners. They report di-rectly to the plant superintendent, as do the materialplanners, and share the same benefits and facilitieswith other employees in the production and mainte-nance unit.Basedon the foregoing factors, we findthat the expediters are plant clerical employees whoseinterestsare sufficiently allied to those of productionand maintenance employees to require their inclusionin the overall unit and, accordingly, we shall includethem.4Theproduction control coordinatorworks under theimmediate supervision of the plant superintendent.She gathersand maintainsproduction records andinventory control records and prepares productionprogress reports. Although she is salaried, as are mostof the plant and office clerical employees, the pro-duction control coordinator works the same hoursand enjoys the same fringe benefits as do the produc-tion and maintenance personnel and is subject to thesame rules. In the performance of her functions shespends virtually all her time with production andmaintenanceand shipping and receiving personneleither on the. production floor or in the productioncontrol office, which is adjacent to the productionfloor.We find that the production control coordina-tor is aplant clerical employee with interests closelyallied with those-of unit employees, and we shall in-clude this category in the unit found appropriate .5Theestimatorworks directly under the supervisionof the manufacturing manager to whom the plantsuperintendent reports. The estimator's primary dutyis to gather information on the cost of material andlabor for certain products for company records. Theinformation gathered is utilized in preparing estimatesfor use by company officials bidding on jobs. Theestimator spends 90 percent of histime inthe generaloffice area away from production employees and en-tersthe plant floor only to get certain necessary data.On the basis of these facts, we find that the estimatoris anoffice clerical employee whose interests are dif-ferentfrom those of employees in the unit and weshall exclude this category.6J SperryPiedmontCompany,Divisionof SperryRandCorporation,162NLRB 857,859, 861.4 Cf.AmericanType Founders Co., Inc,173 NLRB No108, In6;Weyer-hauser Company,132 NLRB 84, 85.5Maryland CupCorporation,171NLRB No 71Thecontracts coordinatorswork in the general officearea, separated from the plant area, under the supervi-sion of the contract administrator. Their duties con-sistof theassignmentof job numbers and themaintenance of manufacturing and production re-cords and shipping logs. Two of the three contractscoordinators are typists and the thirdis a stenogra-pher. The record indicates that the two typists spendapproximately 15 percent of their time typing and theremainder in securing the information and maintain-ing the various records and logs. The contracts coor-dinators' functions require contact with productionand maintenance employees, but such contacts occurprimarily in the general office away from the pro-duction area of the plant. They have different hoursof work than production and maintenance employeesand do not lose salary when absent. In view of theforegoing facts, we find that the contracts coordina-tors are office clerical employees, and, in accordancewith our usual practice, we shall exclude them fromthe production and maintenance unit.Thecost coordinatorand thematerialscoordinatorare employed in the accounting department. Theywork in the general office area, which is apart fromthe production area of the plant. The plant superin-tendent, who supervises production and maintenanceemployees, has no supervisory authority over either ofthese categories. The employees have the same hoursas the office clericals and, unlike the production andmaintenance employees, are not docked when absent.The primary responsibilities of the cost coordinatorare to collect production timecards from the foremen;analyze the timecards and verify the time; post infor-mation to job records; and maintain records of timespent on individual jobs. Utilizing this information,the cost coordinator develops the payroll for all pro-duction and maintenance employees. In performingthe foregoing duties, the cost coordinator has onlyincidental contact with production and maintenanceemployees. The materials coordinator verifies the re-ceipt, inspection, and use of materials in the produc-tion operation and the receipt ofallmaintenance sup-plies and equipment. Although the materials coor-dinator spends about 25 percent of her time in theproduction area and thus has daily contact with pro-duction andmaintenancepersonnel, it appears thather principal functions and duties relate to the generaloffice operations and are performed within the gener-al office itself.We find, based on the foregoing facts, that the costcoordinator and the materials coordinatorare officeclerical employees who do not have aclose communi-ty of interest with productionand maintenance em-6 GarySteel Products Corporation,127 NLRB1170, 1171-72. 588DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees.7 Therefore we shall exclude them from theproduction and maintenance unit.Thedraftsmen, blueprint control clerk,and thetech-nical clerkare employed in the engineering and draft-ing department of the plant as distinguished from theproduction section; their duties and functions areclearly distinguished from the production phase of theEmployer's operations and they are subject to sep-arate supervision. Thus, they work in the drafting de-partment, which is located at one end of the officearea, under the immediate supervision of the chiefengineer, who has no supervisory authority over anyproduction and maintenance employees. The blue-print control clerk works in a fully enclosed separateoffice and storage area in the drafting department.The technical clerk spends approximately 50 percentof her time performing the function of a blueprintcontrol clerk and, at such times, works in the samearea. At other times she performs clerical duties, in-cluding typing.The draftsmen's duties consist of preparing draw-ings and bills of materials based on layouts and in-structionsprovidedbythechiefengineer.Additionally, draftsmen spend an undetermined per-centage of their time working on prototype modelswhere their duties include assembly, wiring, and ad-justing jigs and fixtures in conjunction with prototypeemployees. The record also indicates that draftsmenoccasionally work alongside production employees inthe start-up phases of unusually complicated jobs.Draftsmen have occasion for further contact withproduction employees at other stages of the operationwhere problems with fits and tolerances are encoun-tered or when production modifications are involved.Commonly such contacts occur in the draftingroom, although occasionally draftsmen attend to suchduties on the production floor. The draftsmen arerequired to use high school level mathematics, andthey are trained on the job. The record clearly showsand we find that the interests of the draftsmen are notsufficiently close to those of the production and main-tenance employees to warrant including them in theproduction and maintenance unit. Accordingly, theywill be excluded.8The blueprint control clerk and the technical clerkare not required to have any formal education and arealso trained on the job. In view of all the circum-stances, including their close association with thedraftsmen who are excluded from the unit, we shallalso exclude the blueprint control clerk and the tech-nical clerk.9Thefire prevention employeescheck the plants and7 The cases citedby the Employerin support of its position are factuallydistinguishable.6Maryland Cup Corporation,171 NLRB No. 71,The Sheffield Corporation,134 NLRB 1101, 1103-04.all electrical and welding equipment at night for possi-ble fires, check the boilers to see that they are operat-ing satisfactorily, check compressors, and check to seethat equipment has been turned off throughout the.plant at the end of the operating shifts. These employ-ees are present during the second and third shiftswhen three or four maintenance employees are pres-ent. They do not wear a uniform or carry a gun, theydo not have authority to enforce company rulesagainst other employees, and they are not required tokeep unauthorized persons out of the plant. They aresupervised by the maintenance foreman who super-vises other maintenance employees under the generalsupervision of the plant superintendent. They arehourly paid, receive overtime compensation, punch atimeclock, and on occasion perform janitorial-main-tenance work during periods of their shift when theyare not required to be on their rounds. The fire pre-vention employees receive the same fringe benefits asother production and maintenance employees. Underall these circumstances, and upon the entire record,we agree with the Employer that the firemen are notguards within the meaning of the Act, and that, astheir interests are closely allied with other productionand maintenance employees, they should be includedin the production and maintenance unit.10The twoover-the-road truckdriversemployed at theContainer Research Corporation plants spend 80 to85 percent of their time away from the plant makingtrips that range from 15-20 miles to 500-600 miles.They do not unload their trucks and are subject toICC regulations. They perform no production workand have no contact with production and mainte-nance employees. They are hourly paid and receiveexpense money. We find they should be excludedfrom the unit."Accordingly, we find that the following employeesconstitute a unit appropriate for the purposes of col-lective bargaining within the-meaning of Section 9(b)of the Act: All production and maintenance employ-ees 12 at the Employer's Container Research Corpora-tion and Flextron, Inc., plants in Glen Riddle,Pennyslvania, including fire prevention employees,production control coordinators, material plannersand expeditors; but excluding draftsmen, blueprint9 Century Electric Company,146 NLRB 232, 236-237;The Sheffield Corpo-ration,supraat 11060 Cf.Thunderbird Hotel,Inc,144 NLRB 84, 88.1Drexel Enterprises,180 NLRB No 67.12The partieshave further stipulated, and we find that:(a) Approximately50 employees who were permanently laid off onAugust 14, 1970, for economic reasons have no expectancy of recall inthe foreseeable future and are ineligible to vote;(2) Thereceiving clerk,stock handler,maintenance clerk,and inspec-torsare included in the unit, and(3) Eight groupleaders have no supervisory authority and hence areincludedin the unit, and CONTAINER RESEARCH CORPORATION589control clerks,technical clerks,the estimator,contractcoordinators,cost coordinators,material coordina-tors,over-the-road truckdrivers,all office clerical em-ployees,and guards and supervisors as defined in theAct.(4) Foremen Rudy Carlo,James Colson,Eugene Dargay,Tony Fig-urell,Thomas Hunter,William McGehrm,Nathan Morgan,and FredSchmidt,Al Bendistis,Joseph Bendistis,and Henry Fisher are supervi-sors and thus excluded from the unit.13 In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their addresses[Direction of Election13 ommitted from publica-tion.]which may beused to communicate with them.Excelsior Underwear Inc,156NLRB 1236,N L R B v Wyman-GordonCo, 394 U.S 759 Accordingly, itishereby directedthat an electioneligibilitylist, containing the names andaddresses of all the eligible voters, mustbe filed by the Employerwith theRegionalDirector forRegion4 within 7 days ofthe date of this Decision andDirection of Election TheRegionalDirectorshall make the list available toall parties tothe election No extension of time to file this list shall be grantedby the RegionalDirector except inextraordinarycircumstances.Failure tocomplywith this requirement shall be grounds for setting aside the electionwheneverproper objectionsare filed.